Title: To Benjamin Franklin from Mary Stevenson, 25 November 1763
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Dear Sir
Kensington Novr. 25th. 1763
I take the opportunity of writing by a Gentleman whom I wish to recommend to your Notice. His Name is Lyth, he is a Clergyman going to settle in Virginia, where he has the promise of a Living, and I hope he will meet with the Success I believe he deserves. The little I have seen of him has prejudic’d me in his favour, but I do not recommend him upon so slight authority, his being the intimate Friend of a truly worthy Man of his own profession encourages me to think he will be an equal Ornament to it.
I wrote to you a few days ago at my Mother’s request, who was made very uneasy by your supposing it possible for her to become indifferent; but she tells me there was no opportunity of sending my Letter, therefore I [will] give you the substance of it in this. You have [an] apparent tho’ not a real Cause to be offended with her, for you had great reason to expect to hear from her by Capt. Friend, and she desires me to tell you she went to his House and prevail’d with him to take the Goods on board you commission’d her to buy, and the day before he was to sail she sent a large packet of Letters to him for you by the Waterman you used to employ. In that packet was a Letter of mine, to which was added a postscript by Dr. Hawkesworth, at whose House I then was; a long Letter from my Mother, which she wrote sometime before, and, because she had not leisure to write at that time, she sent you a Letter of mine to her to let you see the reason she did not accept your Invitation; there was likewise a Letter from Mr. Small, and I believe some others. I hope you will receive the packet, but, if not, you will now retract the Charge you have laid against those who never can forget you. My Mother presents her Thanks for the Candles you were so kind to send her. They could not be legally imported, but Mr. Small gives her hopes that she shall get them smuggled. What will you say to that?
I hope you are recover’d from the bad Effects of the Accident you met with. Many must suffer when you feel pain.
My poor Aunt Rooke continues lame; she has lately been very ill, but is, thank God! recover’d. My Mother’s Health is but indifferent, and she won’t take as much care of herself as she ought to do: I wish you were in England, for you have an influence over her. I have heard of my Friend Pitt’s safe arrival in her Native Country.

My best Respects attend Mrs. and Miss Franklin. I am with the truest Esteem and Gratitude Dear Sir Your faithful and affectionate Servant
M Stevenson
